FIRST DIVISION
                               BARNES, P. J.,
                            GOBEIL and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                 September 10, 2020



In the Court of Appeals of Georgia
 A20A1096. DELGADO v. THE STATE.

      GOBEIL, Judge.

      Following a jury trial, Jovani Valle Delgado was convicted of a single count

of trafficking methamphetamine, and was sentenced to 30 years with 15 years to serve

in confinement and the remainder on probation. Delgado appeals from the trial court’s

denial of his motion for new trial, arguing that the trial court erred in dismissing a

juror after deliberations had begun. Because we find that the trial court erred in

denying Delgado’s motions for mistrial and instead removing the holdout juror, we

reverse.

      Pursuant to OCGA § 15-12-172,

      If at any time, whether before or after final submission of the case to the
      jury, a juror dies, becomes ill, upon other good cause shown to the court
      is found to be unable to perform his duty, or is discharged for other legal
      cause, the first alternate juror shall take the place of the first juror
      becoming incapacitated. . . .


Georgia courts have established a procedure for addressing the question of removal

of a juror for cause:

      The trial court must exercise its discretion in removing a juror, and it
      may effect such a removal even after deliberations have begun. There
      must be some sound basis upon which the trial judge exercises his
      discretion to remove the juror. A sound basis may be one which serves
      the legally relevant purpose of preserving public respect for the integrity
      of the judicial process.


Semega v. State, 302 Ga. App. 879, 879 (1) (691 SE2d 923) (2010) (punctuation

omitted), citing State v. Arnold, 280 Ga. 487, 489 (629 SE2d 807) (2006).

      The record in this case shows that Delgado was charged with a single count of

trafficking in methamphetamine based on a seconds-long encounter where he sold

more than 100 grams of methamphetamine to a confidential informant and an

undercover agent for the federal Drug Enforcement Administration. Delgado’s trial

was brief – the jurors heard approximately four hours of opening statements and

testimony from four witnesses in one afternoon. The next morning, the jurors heard




                                          2
closing arguments and received their charge before beginning their deliberations at

12:57 p.m.

      Approximately three and a half hours later, the jury submitted a note that read:

“At this point we are 8-4 with 11 of us unwilling to budge on our opinions. I honestly

don’t see this being resolved this evening or at any point. We are all passionate about

our opinions and I simply don’t ever see all 12 of us being united.” Defense counsel

moved for a mistrial, but the trial court instead gave the jurors an Allen charge.1 The

jurors resumed deliberating the next morning, and after almost two more hours, they

submitted a second note. It read: “We are currently 11-1 count. I don’t see the one

individual ever changing his stance. The individual is so far off from the rest of us

that we could sit here for a week with no outcome.”

      Defense counsel renewed her motion for a mistrial, arguing that the jury was

deadlocked. The trial judge denied this motion, and directed the jurors to continue

      1
        An Allen charge is given by the trial court when the jury in a criminal trial
indicates that it is deadlocked, encouraging the jurors to reexamine their opinions in
continued deliberations and to attempt to reach a unanimous verdict. See Allen v.
United States, 164 U. S. 492 (17 SCt 154, 41 LE 528) (1896). “When a jury is unable
to reach a unanimous decision, an Allen charge might be appropriate.” See Wells v.
State, 297 Ga. App. 153, 160 (2) (676 SE2d 821) (2009) (citations omitted). “The
decision of whether to give a jury in disagreement the ‘Allen’ charge is generally left
in the discretion of the trial judge.” Thornton v. State, 145 Ga. App. 793, 794 (245
SE2d 22) (1978).

                                          3
deliberating. The trial judge also gave the jury a written copy of its Allen charge,

despite defense counsel’s repeated objections.

      Before breaking for lunch, the jury sent another note, which read:

      [T]he one individual is refusing to have any discussions. We are all open
      and have now put notes on [the] whiteboard. He simply is sitting back
      refusing to discuss or budge on his stance. He gives no backing to his
      opinions. As I said before, this is going nowhere. The other three
      individuals had open minds and changed their opinions when the group
      shared the facts with everyone. There’s nothing of value coming from
      us being in here.


      The trial court then questioned the foreman, the holdout juror, and the

remaining ten jurors. The foreman acknowledged that the juror participated at the

beginning of deliberations but was now refusing to deliberate further. The foreman

stated that the holdout juror had not changed his opinion since the beginning of

deliberations, an opinion which was apparently based on the holdout juror’s disbelief

of a witness.2 The holdout juror had repeated his opinion the following morning, but

now had begun telling the other jurors not to talk to him. The holdout juror also had



      2
        The trial judge had directed the foreman not to reveal whether the holdout
juror’s vote was for a guilty or not guilty verdict, so the foreman did not want to
reveal too much information in explaining the holdout juror’s reasoning.

                                         4
become “aggressive and rude” to the other jurors. The foreman acknowledged that the

holdout juror believed that he was being picked on by the other jurors and that the

remaining jurors had begun to focus their questions at the holdout juror, as the

holdout juror was “holding everything up” for the other jurors.

      The trial court then questioned the holdout juror, advising the juror that the

court had been informed that he was refusing to participate in jury deliberations. The

juror responded:

      They are ganging up on me. They ask me what my thoughts and what - -
      the way I feel so I was - - they feel like they can do that and I’ve always
      said you can have your opinion and I’m sticking with mine. . . . We’re
      still sitting in here talking about the same thing. We’re still going over
      the same thing. I’ve told you how I feel, you said how you feel, you said
      you’re not going to change, but you keep trying to tell me I need to
      change and when I got on my phone we was through discussing it and
      as far as the . . . people talking to me - - they wasn’t talking to me, they
      was talking at me. They was talking to me like I’m a child, and I’m one
      of the oldest people in there. . . . And that was offensive to me and I told
      them that.


When asked if he consulted with and considered the views of the other jurors, the

holdout juror replied that he had discussions and arrived at his opinion, which was

different from the other jurors, and he did not think it made sense to try to sway them.


                                           5
In his opinion, he had complied with the mandates set forth in the Allen charge to

continue deliberations, but he believed the jurors were just going through the

motions.

      The trial judge, noting the conflict in testimony between the foreman and the

holdout juror, then interviewed the other jurors over the objection of defense counsel.

The testimony from the other jurors was mixed, but essentially supported the

foreman’s testimony that the holdout juror was no longer participating in

deliberations. However, their testimonies also supported the fact that the holdout juror

had participated in deliberations before the atmosphere in the jury room became more

tense. One juror testified that she understood how the holdout juror felt because the

remaining jurors disagreed with his opinion, were rude to him when he expressed his

opinion, and had isolated him.

       After hearing argument from counsel, the trial court dismissed the holdout

juror, finding that the holdout juror had “failed and refused to discharge his duties as

a juror.” The trial court announced to the remaining jurors that the holdout juror was

not dismissed based on his vote, and the alternate juror was placed on the jury.

Delgado renewed the motion for a mistrial, arguing that the jury had been deadlocked

before the lone holdout juror was excused, but the trial court denied the motion. After

                                           6
deliberating for almost three more hours, the jury returned a guilty verdict the next

morning. Delgado filed a motion for new trial, which the trial court denied. This

appeal followed.

      In his sole enumeration of error, Delgado argues that the trial court erred in

denying his motion for mistrial and dismissing the lone holdout juror. We agree.

      A trial court’s denial of a motion for mistrial “will not be disturbed on appeal

unless there has been a manifest abuse of discretion and a mistrial is essential to the

preservation of the right to a fair trial.” Ivey v. State, 284 Ga. App. 232, 233 (644

SE2d 169) (2007). “Alternate jurors do not serve to substitute for minority jurors who

cannot agree with the majority.” Stokes v. State, 204 Ga. App. 141, 142 (1) (418 SE2d

419) (1992) (citation and punctuation omitted). While a trial court has discretion to

remove a juror for good cause shown pursuant to OCGA § 15-12-172,

      it must be an informed exercise, since the erroneous replacement of a
      juror may under certain circumstances deprive a defendant of his valued
      right to have his trial completed by a particular tribunal, his sixth
      amendment right to a fair, impartial and representative jury, and his due
      process rights grounded in the entitlement to procedures mandated by
      state law.




                                          7
Semega, 302 Ga. App. at 881 (1) (citation omitted). “Where the basis for the juror’s

incapacity is not certain or obvious, some hearing or inquiry into the situation is

appropriate to the proper exercise of judicial discretion.” Id. at 879 (1) (citation

omitted).

      Here, the trial court clearly conducted the required inquiry into the situation

unfolding in the jury room. When an inquiry is conducted, “the court has broad

discretion to determine whether it is appropriate to remove a juror.” Ware v. State,

305 Ga. 457, 462 (3) (826 SE2d 56) (2019) (affirming the dismissal of a juror who

asked to be dismissed from jury based on preexisting travel plans and an

unexpectedly long trial) (citation and punctuation omitted). And as an appellate court,

we will not reverse the court’s exercise of its discretion as long as it has a sound legal

basis. See Green v State, 298 Ga. App. 301, 302 (1) (680 SE2d 156) (2009) (finding

a sound legal basis for juror’s dismissal because juror lied during voir dire). A sound

basis is one that “serve[s] the legally relevant purpose of preserving public respect for

the integrity of the judicial process.” Murray v. State, 276 Ga. 396, 399 (4) (578 SE2d

853) (2003) (citation and punctuation omitted).

      However, in the context of removing jurors, we also have noted that “the

possibility of harmful error [is] heightened when a jury has begun deliberations or

                                            8
when a jury is deadlocked,” both of which were present in Delgado’s case. Semega,

302 Ga. App. at 881 (1) (citation and punctuation omitted). Further, “a particular

danger of harmful error is posed by the removal of a lone holdout juror,” because

“[s]uch a juror may well have concluded that a reasonable doubt exists as to the

defendant’s guilt and therefore has not refused to deliberate but has simply refused

to engage in additional deliberation after reaching his conclusion.” Id. at 882 (1).

      Keeping those principles in mind, although we recognize the trial court’s

efforts to undertake a thorough inquiry, we conclude that the trial court abused its

discretion in dismissing the lone holdout juror from Delgado’s jury. In Mason v.

State, the lone holdout juror was dismissed from the jury after testifying “that she had

given her best effort to reach a verdict, had listened to the other jurors’ opinions, and

had honestly tried to reach the truth . . . and she did not believe that her opinion about

the case would change.” 244 Ga. App. 247, 248 (1) (535 SE2d 497) (2000). The juror

in Mason refused to participate further in deliberations, going so far as to leave the

jury room and wait in the courtroom. Id. at 248 (1). We found that the trial court

abused its discretion by excusing the juror as opposed to declaring a mistrial,

reasoning that there was no showing “that the juror was unable to fulfill her duties[,]”



                                            9
and the juror “did not fail to deliberate, but instead had reached her decision after

having fully deliberated for more than two days.” Id. at 249 (1).

      As in Mason, the testimony of the jurors from Delgado’s trial showed that the

holdout juror had participated in deliberations for several hours before making up his

mind. Compare Bethea v. State, 337 Ga. App. 217, 219-220 (786 SE2d 891) (2016)

(trial court did not abuse its discretion in dismissing a juror who was visibly upset and

had reached a fixed and unwavering opinion after only two hours of deliberation).

Indeed, the record shows that the holdout juror deliberated for approximately five

hours before disengaging from the deliberations, an amount of time which surpassed

the evidence portion of Delgado’s trial. See Thornton, 145 Ga. App. at 794 (factors

for a trial court to consider when deciding if a jury is deadlocked and mistrial be

declared include the length and complexity of the trial and the length of time that the

jury has deliberated). Significantly, Delgado’s holdout juror’s differing opinion was

based on his belief as to the credibility of a witness, which is undoubtedly an

appropriate basis for a juror to reach an opinion on the guilt or innocence of the

accused. See Upshaw v. State, 221 Ga. App. 655, 656 (472 SE2d 484) (1996) (jurors

are “entitled to believe or disbelieve all or any part of the testimony of any witness[,]”

and are the “exclusive judges of the credibility of the witnesses”) (citation omitted).

                                           10
      Thus, we find that Delgado’s holdout juror, like the juror in Mason, did not fail

to fulfill his obligations as a juror, but rather had reached a decision, which was based

on his review of the testimony and the witnesses’ credibility, after meaningfully

deliberating and trying to reach a verdict. The holdout juror testified that he had

attempted to deliberate with the other jurors, but believed that they were unwilling to

accept his differing opinion and the deliberations were no longer productive. This

testimony was supported by several other jurors. That the holdout juror refused to

change his opinion after continued deliberations does not provide good cause for

dismissal. See Semega, 302 Ga. App. at 882 (1) (“[a] holdout juror is not subject to

dismissal for failing to acquiesce to the other jurors’ conclusions regarding the

persuasiveness of the evidence”) (citation omitted); Mason, 244 Ga. App. at 249 (1)

(“The fact that the juror reached a conclusion different from that of the other jurors

did not render the juror incapacitated.”). And our previous holdings make clear that

the holdout juror was not required to continue deliberating in perpetuity once he

reached his opinion. Semega, 302 Ga. App. at 882 (1). Accordingly, because the trial

court did not have sufficient legal cause to remove the holdout juror, we hold that the

trial court erred in dismissing the juror as opposed to declaring a mistrial. Thus,



                                           11
Delgado’s conviction must be reversed and the case remanded for a new trial. See id.

at 250 (1).

      Judgment reversed and case remanded. Barnes, P. J., and Pipkin, J., concur.




                                        12